Citation Nr: 0811194	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an affective date earlier than June 25, 2002, 
for a grant of service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953, with prior unverified service in the Army 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

A claim of entitlement to service connection for a left eye 
disability was initially received on June 19, 2002, more than 
one year following the veteran's discharge from service.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 
19, 2002, but not earlier, for a grant of service connection 
for a left eye disability are met.  38 U.S.C.A. §§ 5101(a), 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

As explained below, the Board has determined that the veteran 
is entitled to an earlier effective date of June 19, 2002, 
for the grant of service connection for left eye disability.  
With respect to the contention that an effective date earlier 
than June 19, 2002, is warranted, the pertinent facts are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  For service connection claims, 
the effective date is the day after separation from service 
or date entitlement arose, if a claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

The record reflects that the veteran first filed a claim for 
service connection for left eye disability in June 2002.  In 
the place where the date of VA receipt is suppose to be 
stamped, there is a hand written notation that the claim was 
received on June 19, 2002.  Another hand written notation on 
the form has the date June 25, 2005, with the initials of the 
person who made the notation.  In July 2002, the RO sent the 
veteran a letter in response to this claim and indicated that 
it was received on June 19, 2002.  In the Board's opinion, 
there is no reason to favor the June 25th date over the June 
19th date.  Therefore, the Board resolves reasonable doubt in 
the veteran's favor and concludes that the form was received 
on June 19, 2002.  Accordingly, the proper effective date for 
service connection for this disability is June 19, 2002.

The veteran contends that service connection should be 
awarded from the day following his discharge from service 
because his left eye disability developed in service, he was 
not given a discharge examination in January 1953, and he was 
not previously advised of eligibility for VA compensation 
benefits.  In the alternative, in correspondence received in 
February 2006, the veteran requested an exception be 
permitted for his claim.

The pertinent fact in this case is not in dispute.  Neither a 
formal nor informal claim for service connection for left eye 
disability was filed prior to June 19, 2002.  Consequently, 
the veteran's claim must be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

While the veteran asked for an exception or equitable 
consideration in his February 2006 correspondence, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing 
Office of Personnel Management v. Richmond, 496 U.S. 414 
(1990).


ORDER

Entitlement to an effective date of June 19, 2002, but not 
earlier, for a grant of service connection for a left eye 
disability is granted, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


